Exhibit 10.5

AMENDMENT #1

TO

SUPPLY AGREEMENT

This Amendment #1 (hereinafter referred to as this “Amendment”), dated as of the
30th day of July, 2009 (the “Amendment Date”), is made by and between SPI
Pharma, Inc., a Delaware corporation with its principal offices at Rockwood
Office Park, 503 Carr Road, Wilmington, Delaware 19809 (hereinafter referred to
as “Supplier”), and Pivot Acquisition, Inc., a Delaware corporation formerly
known as Transcept Pharmaceuticals, Inc. (hereinafter referred to as
“Purchaser”) and a wholly-owned subsidiary of Transcept Pharmaceuticals, Inc. (a
publicly-traded Delaware corporation hereinafter referred to as “Transcept”)
with its principal offices at 1003 W. Cutting Blvd., Suite 110, Pt. Richmond,
California 94804. Purchaser and Supplier are sometimes referred to herein
individually as a “Party” or collectively as the “Parties”.

WHEREAS, the Parties have entered into that certain Supply Agreement dated
July 23, 2007 pursuant to which Supplier agreed to supply quantities of Product
to Purchaser in the Territory (the “Supply Agreement”);

WHEREAS, Transcept has entered into that certain United States License and
Collaboration Agreement dated as of the date hereof with Purdue Pharma L.P., a
Delaware limited partnership having a place of business at One Stamford Forum,
201 Tresser Boulevard, Stamford, Connecticut 06901-3431 (hereinafter referred to
as “Purdue” and such agreement the “Collaboration Agreement”), pursuant to
which, among other matters, Transcept has agreed to cause Purchaser to grant
Purdue exclusive rights with respect to the commercialization of Finished
Product solely in the United States;

WHEREAS, Supplier and Purdue desire to enter into an agreement setting forth the
terms and conditions of Supplier’s manufacture and supply of Product for Purdue
solely with respect to the United States (the “Purdue Supply Agreement”);

WHEREAS, Supplier and Purchaser desire to amend the Supply Agreement so that
Purdue may enter into such agreement with Supplier solely with respect to the
United States;

WHEREAS, Supplier and Purchaser desire for Purchaser to retain all rights under
the Supply Agreement with respect Territory excluding the United States; and

WHEREAS, the rights to be granted by Purchaser to Purdue under the Collaboration
Agreement do not come into effect until such time as the approved NDA for the
Finished Product is transferred to Purdue pursuant to Section 4.2(c) of the
Collaboration Agreement (hereinafter referred to as the “NDA Transfer”).



--------------------------------------------------------------------------------

NOW, THEREFORE, the Parties agree as follows:

1. Capitalized Terms. All capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings given to them in the Supply
Agreement.

2. Effective Date. This Amendment shall be effective as of the Effective Date.
As used herein, “Effective Date” means the date of Supplier’s deemed receipt (in
accordance with Section 15.9 of the Supply Agreement) of the joint written
notice from Transcept and Purdue to Supplier pursuant to which Transcept and
Purdue notify Supplier that the NDA Transfer has occurred, such notice to be
substantially in the form attached hereto as Exhibit A.

3. Territory. Effective as of the Effective Date, the defined term “Territory”
in Article 1 of the Supply Agreement shall be deleted in its entirety and
amended as follows:

“Territory” means worldwide excluding the United States and its territories and
possessions.”

Notwithstanding the foregoing, effective upon any termination of the Purdue
Supply Agreement, any and all rights with respect to the United States and its
territories and possessions shall revert to Purchaser and the United States and
its territories and possessions shall be included in the Territory under the
Supply Agreement. Purchaser and Transcept shall not be liable for any acts or
omissions of Purdue under any such Purdue Supply Agreement or otherwise.

4. Additional API. For so long as the Territory excludes the United States,
Section 4.3 of the Supply Agreement shall be amended to read as follows:

“Licenses. Supplier shall grant and hereby grants a perpetual, irrevocable,
royalty-free, fully paid-up exclusive license, with the right to grant and
authorize sublicenses, to Purchaser under Supplier’s right, title and interest
in the Agreement IP for the sole purpose of and only to the extent reasonably
necessary to use, sell, offer to sell, and/or distribute Finished Product in the
Territory and in the United States and its territories and possessions.
Purchaser shall grant and hereby grants a perpetual, irrevocable royalty-free,
fully paid-up exclusive license, with the right to grant and authorize
sublicenses, to Supplier under Purchaser’s right, title and interest in the
Agreement IP to make, have made, use, sell, offer to sell, and distribute
Buffered Soda Technology alone or in combination with an active pharmaceutical
ingredient other than API in the Territory and in the United States and its
territories and possessions.”

In addition, for the avoidance of doubt, Purchaser’s rights under Article 9 of
the Supply Agreement shall be on a worldwide basis.

5. Representation of Purchaser. Purchaser hereby represents and warrants that
the execution, delivery and performance by Purchaser of the Collaboration
Agreement does not (i) violate or cause a default under Article 11 of the S& L
Agreement or any other obligation of the Purchaser to provide confidential
treatment to the Information of SPI, or (ii) materially violate or cause a
material default under any of the other provisions of the S&L Agreement.

 

2



--------------------------------------------------------------------------------

6. Miscellaneous.

(a) Entire Agreement. This Amendment constitutes the entire agreement among the
Parties with respect to the amendment of the Agreement, and supersedes all prior
agreements and understandings, both written and oral, among the Parties with
respect to the amendment and addition of the same.

(b) No Further Amendment; No Conflict. The Supply Agreement shall remain in full
force and effect except solely to the extent modified by this Amendment. In the
event of a conflict between the Supply Agreement and this Amendment, this
Amendment shall control.

(c) Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, without reference to
Delaware’s choice of law rules.

(d) Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one
instrument.

IN WITNESS WHEREOF, this Amendment has been executed by the Parties hereto as of
the Amendment Date.

 

SPI Pharma, Inc.

   

Pivot Acquisition, Inc.

By:

 

/s/ R. Sarath Chandar

    By:  

/s/ Glenn A. Oclassen

Name:

 

R. Sarath Chandar

   

Name:

 

Glenn A. Oclassen

Title:

 

Vice President

   

Title:

 

CEO and President

 

3



--------------------------------------------------------------------------------

Exhibit A

NOTICE OF EFFECTIVE DATE

                            , 2009

SPI Pharma, Inc.

Rockwood Office Park

503 Carr Road

Wilmington, DE 19809

Attn: Joseph Rogus

 

  Re: Supply Agreement between SPI Pharma and Pivot Acquisition, Inc., dated
July 27, 2007, as amended on July     , 2009.

Dear Joseph:

Pursuant to the terms and conditions of the Supply Agreement between SPI Pharma
(“SPI”) and Pivot Acquisition, Inc., dated July 27, 2007, as amended on
July     , 2009 (the “Agreement”), this letter serves as written notice from
Transcept Pharmaceuticals, Inc. and Purdue Pharma L.P. to SPI that the NDA
Transfer (as defined in Amendment #1 of the Agreement) has occurred.

Regards,

Transcept Pharmaceuticals, Inc.

Name:                                                              

Title:                                                                

Purdue Pharma L.P.

Name:                                                              

Title:                                                                